Citation Nr: 0607986	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim for service connection 
for a right knee disability.  Upon consideration of this 
issue in January 2004, the Board noted that there was of 
record a prior final April 1957 RO decision denying service 
connection for the same condition -- so new and material 
evidence was required in order to reopen the claim, and 
warrant adjudication on the legal merits.  The claim was thus 
recharacterized in terms of a petition to reopen the claim 
for service connection for a right knee disability.  See 38 
C.F.R. § 3.156(a); Hodge v. West,  155 F.3d 1356 (Fed. Cir. 
1998).  

The Board remanded the petition to reopen to the RO (via the 
Appeals Management Center (AMC) in Washington, DC) for 
additional development, and following completion of the 
requested actions, the AMC continued the denial of the claim.  
In June 2005, the Board determined that new and material 
evidence had been received to reopen the veteran's claim; it 
then remanded the underlying claim of service connection for 
a right knee disability for further development and de novo 
adjudication.  As reflected in its August 2005 supplemental 
statement of the case (SSOC), the AMC continued the denial of 
the claim for service connection.  The case was then returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim on appeal.  Moreover, all relevant evidence necessary 
for an equitable disposition of this matter has been 
obtained.  


2.	There is no objective indication that the veteran had 
right knee arthritis that was manifested to a compensable 
degree within one-year of discharge from service.   

3.	The VA physician who initially examined the veteran in 
December 2000, in his July 2005 addendum to that examination 
indicated that the veteran's current diagnosed right knee 
degenerative joint disease was more likely than not age-
related, rather than due to an in-service knee injury.  


CONCLUSION OF LAW

The veteran's right knee disability was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The record reflects that during the pendency of this appeal, 
the veteran has been informed of the procedures set forth 
above for the evidentiary development of his claim in 
accordance with the VCAA.  To this effect, the AMC has issued 
to the veteran VCAA notice letters dated in January 2004 and 
June 2005.  

In the initial correspondence dated in January 2004, the 
veteran was informed that his petition to reopen had recently 
been remanded by the Board (by way of the remand dated 
earlier that same month), and that further action would now 
be undertaken to develop additional evidence concerning his 
appeal.  The letter then placed the veteran on notice as to 
the information and evidence not of record that was necessary 
to substantiate his claim.  He was also informed as to the 
mutual responsibility between VA and him to obtain 
information relevant to the adjudication of his claim.  See 
Quartuccio, 16 Vet. App. at 186-87.  In particular, the 
veteran was notified that VA would attempt to obtain any 
available records from Federal agencies, as well as attempt 
to obtain on his behalf non-Federal records, including from 
state agencies, private physicians and current or former 
employers.    

Then in its June 2005 letter, issued following the Board's 
most recent consideration of his claim (resulting in a 
decision to reopen his claim, and then remanding the 
underlying claim for service connection for de novo 
adjudication), the veteran was again provided relevant 
information as to the development of his claim.  In addition 
to that information already presented in the January 2004 
letter, he was notified that he would be scheduled to attend 
an upcoming examination at a VA medical facility for 
evaluation of his claimed right knee disorder.   
Those additional relevant notice documents issued in this 
case include the          May 2002 statement of the case 
(SOC), and SSOCs dated in December 2004 and August 2005.  The 
May 2002 SOC, in particular, provided citation to the general 
criteria for establishing service connection on a direct 
basis, as well as that for presumptive service connection for 
diseases that are considered to be chronic in nature, as set 
forth under 38 C.F.R. §§ 3.307(a), and 3.309(a).  That 
document also included citation to 38 C.F.R. § 3.159, 
the regulation that sets forth the procedures by which VA 
will assist a claimant in the development of a claim for 
compensation benefits.  

The above-referenced letters and other supporting notice 
documents have effectively satisfied the first three notice 
requirements set forth in 38 C.F.R.            § 3.159(b)(1) 
and Pelegrini II.  Significantly, though, there was no 
discussion of  the specific language of the "fourth 
element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the January 2004 and June 2005 letters did 
not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claim.  The January 2004 VCAA letter 
requested that the veteran review his own records in order 
to determine whether he had any further relevant evidence in 
his possession, and he was then informed of the opportunity 
to send this evidence to the AMC within up to one-year from 
issuance of that letter.  And in the June 2005 
correspondence, the AMC requested that he submit copes of 
all requested records that were not in the possession of a 
Federal department or agency.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (Requesting additional 
evidence supportive of the claim rather than evidence that 
pertains does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In this instance, both the January 2004 and June 2005 VCAA 
letters were issued after the February 2002 rating decision 
on appeal, which represented the initial adjudication of the 
matter on appeal (at that time referred to as involving 
service connection for a right knee disability, and later 
characterized in the Board's January 2004 remand as requiring 
a preliminary determination as to whether new and material 
evidence was received to reopen that claim).  Thus, the 
notification of the applicability of the VCAA did not precede 
the initial adjudication of the veteran's claim, and cannot 
constitute timely notice under the criteria outlined in 
Pelegrini II.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  This notwithstanding, following the issuance of 
the above-noted VCAA letters, the veteran had ample 
opportunity to respond with supporting evidence and/or 
argument prior to the most recent August 2005 SSOC, 
continuing the denial of his claim.  He has submitted various 
personal statements on his behalf.  Bear in mind also that 
the Board's January 2004 remand provided as a specific 
development request that the veteran receive an initial VCAA 
notice letter, and in the process, included a comprehensive 
explanation of the VCAA and its significance to his claim.  
So the prior remand also helped to clearly identify the 
essential role of the VCAA's duty to notify and assist him 
with respect to the development of the claim on appeal, 
including the opportunity to submit any further relevant 
evidence he wanted considered.

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  In this respect, the RO has obtained the 
veteran's service medical records (SMRs), and his VA 
outpatient and hospitalization records since his discharge 
from service.  The RO has also arranged for the veteran to 
undergo VA examination in connection with the claim on 
appeal. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
veteran has submitted recent treatment records from 
Orthopedics Associates and Binghamton Radiology, both private 
clinics, several lay statements from third-parties in support 
of his claim, and numerous personal statements.  He has not 
at any point requested the opportunity to testify at a 
hearing in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.
Background

On review of the veteran's SMRs, there is no notation as to 
any complaints or symptoms related to a knee problem, 
including on his January 1957 examination for purposes of 
separation from service. 

The veteran underwent VA general examination in February 
1957, at which time he reported having pain in the right knee 
when he would kneel or squat, and that after extensive 
exercise the knee would swell.  Duration was given as 
slightly less than one and a half years.  He claimed that the 
right knee was entirely normal until while playing football 
in service, the knee was twisted and forced into a valgus. 
According to the veteran, after the injury he was unable to 
bend or straighten out the knee for a time, and he was 
treated with physical therapy.  

On examination, both knees were capable of flexion to 45 
degrees and extension    to 180 degrees.  There was no 
effusion in either knee.  There was no true crepitus in 
either knee.  The veteran claimed to have tenderness over the 
lateral knee joint on the right side, and located pain at 
this joint on the right side where the knee was passively 
forced into abduction or when twisted in flexion.  The 
lateral and crucial ligaments of both knees were intact to 
examination.  An x-ray of the right knee was ordered.  The 
diagnosis was internal derangement of the right knee, 
probably due to external meniscus pathology.  It was observed 
that the x-ray would be reviewed and might require a change 
in diagnosis.  Shortly thereafter, x-rays taken of the right 
knee were negative.  

In its April 1957 decision, the RO denied the veteran's 
original claim for service connection for a right knee 
disability.    

In May 2000, the veteran filed a petition to reopen the 
previously denied claim for service connection. 

The veteran's treatment records from the Binghamton Radiology 
clinic dated from November 1999 to July 2000, are inclusive 
of a July 2000 report of a right knee     x-ray that shows no 
specific recent injury.  There were no acute bony 
abnormalities seen.  Articular relationships were intact.  
There was no evidence of significant sized joint effusion.  
It appeared that very minimal degenerative changes may have 
been present around the right knee.

Records from Orthopedics Associates, a private facility, from 
April 2000 to April 2004, show that on an April 2000 
evaluation, he had signs of medical joint line tenderness, 
and tenderness at the patellofemoral joint.  Range of motion 
and joint stability were satisfactory.  The diagnosis was 
early medial compartment and patellofemoral osteoarthritis of 
the right knee.  

Records from the Buffalo VA Medical Center (VAMC) dated from 
July 2000 up until the present, show intermittent treatment 
for pain and discomfort involving the right knee. 

On VA orthopedic examination in December 2000, he reported 
that he originally injured his right knee playing football 
while on active duty.  He stated that he received a profile 
for a few months, and was returned for regular duties.  He 
further stated that he had experienced knee problems since 
discharge from service, and     in 1991, his symptoms became 
worse and he had to transfer from a previous occupation as a 
plumber to a more sedentary occupation.  The veteran 
complained of pain in his knee after having been inactive for 
a while and then attempting to become active again.  He noted 
that it was painful to traverse stairs or to walk upon uneven 
ground.  The examiner noted objectively that the veteran was 
able to ambulate without evidence of a limp.  There was no 
evidence of any effusion of the knee.  He had minimal 
crepitus palpable with motion of the knee.  There was no pain 
on palpation of the patella directly.  He had pain on 
palpation of the joint line medially and laterally.  
McMurray's sign could not be carried out, as the veteran was 
very resistant to any type of passive movement of his right 
knee.  He had good stability of the knee both anteriorly and 
posteriorly, and medially and laterally.  He demonstrated 
right knee flexion to 100 degrees, and full right knee 
flexion.  Recent x-rays at Binghamton Hospital revealed no 
evidence of significant abnormality of the right knee.

The examiner provided a diagnosis of chronic sprain of the 
right knee.  He further indicated that it was his belief that 
the veteran's current symptoms were not directly related to 
the injury that he sustained while on active duty.  In 
providing his reasoning for this determination, he noted that 
after the veteran was released from the military, he was 
employed as a plumber, and this required movements of 
squatting, kneeling and bending, all of which he was able to 
carry out until 1991,   at which time he had claimed the knee 
condition became worse.  According to the examiner, in order 
to establish an association between the veteran's current 
right knee problem and service, he would expect that over the 
years from 1955 up until the present, the veteran would have 
experienced increasing symptoms such that he would find it 
increasingly difficult to work as a plumber, which would 
require the physical activity as previously described.  Also 
noted was that if in fact the veteran was experiencing 
increasing symptoms of the knee (associated with a previous 
right knee injury), his x-rays would most likely have 
reflected a great deal more degenerative changes than those 
x-rays which had been taken earlier that year.   

In his March 2001 statement, the veteran's former employer 
indicated that he had known the veteran for at least 35 
years, and that for all of that time the veteran had 
experienced problems with his right knee.  

In another lay statement, also dated in March 2001, the 
veteran's sister-in-law stated that both the veteran and his 
brother had entered the service at the same time, and that 
immediately following his discharge from service, the veteran 
related to his brother the fact that he had developed a right 
knee condition.    

In her August 2001 statement, the veteran's wife stated that 
she initially met the veteran while he was in the service 
(prior to when they were married), and that he had informed 
her at that time of a recent knee injury while playing 
football and stationed at Fort Lewis, Washington.  

In June 2005, the Board determined that new and material 
evidence had been received to reopen the veteran's claim for 
service connection for a right knee disability.  The 
underlying claim for service connection was then remanded to 
the RO (via the AMC), for de novo adjudication on the merits.  
In July 2005, the same VA physician who had examined the 
veteran in      December 2000 provided a supplemental opinion 
that was intended as an addendum to the previous examination 
report.  The physician indicated he had reviewed the findings 
noted previously in December 2000.  He also observed that 
since that time, the veteran had undergone an MRI study which 
showed: an intrasubstance horizontal cleavage tear of the 
anterior horn of the lateral meniscus with early 
intrameniscal / parameniscal cystic formation; findings 
compatible with a small tear of the inferior surface of the 
body of the lateral meniscus; a torn posterior horn of the 
medial meniscus; chondromalacia of the posterior lateral 
tibia with early subchondral cystic formation; and mild 
chondromalacia of the medial facet of      the patella.  

The physician explained that the specific inquiry that was 
the subject of the supplemental opinion, was whether it was 
at least as likely as not that the veteran's right knee 
impairment was related to his right knee injury, reportedly 
sustained while playing football in service.  In this regard, 
the relevant medical history included the fact that the 
veteran worked as a plumber from service discharge up until 
1991, which would normally require a great deal of repetitive 
movement and stressful activities to the knee.  Also, the 
veteran's knee plain films taken in July 2000 showed no 
significant abnormalities.  The physician stated that in his 
opinion, it was at least as likely as not that the veteran 
had a significant injury to his knee during active duty.  It 
was then noted that the recent MRI study in 2002 showed 
abnormal changes of the menisci and articular surfaces of the 
knee, and that these abnormalities were changes which 
occurred with degenerative joint disease and developed over a 
period of years.  The physician stated the conclusion that it 
was at least as likely as not that the veteran's current knee 
condition, namely that of early degenerative joint disease of 
the knee, was age-related and was not due to his knee injury.   

Governing Laws, Regulations and Legal Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

The determinative issue in this case is whether the veteran's 
present right knee condition may be deemed casually related 
by way of competent evidence to an incident of his military 
service.  In this instance, a review of the veteran's SMRs 
does not show any objective findings as to a claimed right 
knee injury.  That aside, the veteran himself has alleged on 
numerous instances during the course of the appeal the 
occurrence of such an injury during active service -- since 
this assertion concerns an issue that is factual in nature, 
rather than a medical determination, he is thus competent to 
assert that the claimed injury occurred.  See Grottveit v. 
Brown,   5 Vet. App. 91, 93 (1993), citing to Cartwright v. 
Derwinski, 2 Vet. App. 24 (1991). The remaining matter for 
consideration is whether he has a post-service right knee 
disability that is attributable to service, which may be 
shown through the provisions for presumptive service 
connection (in which case the evidence within one-year of 
service discharge is essential, and not what occurred 
therein), or in the alternative, medical evidence that a 
current knee disability is related to his in-service injury.             

Following the veteran's separation from military service, he 
underwent VA examination approximately one-month later, at 
which time he was evaluated for a complaint of right knee 
pain.  He demonstrated no limitation of motion in the knee, 
or knee instability at that time.  The diagnosis was internal 
derangement of the right knee (probably due to external 
meniscus pathology), pending an x-ray evaluation.  The 
subsequent x-rays of the right knee were negative.  The Board 
is mindful that the above findings reflect some apparent knee 
pathology detected soon after service discharge.  But there 
is no actual indication of any arthritis of the right knee 
including upon x-ray evaluation, or for that matter, 
arthritis that was manifested to a compensable degree (i.e., 
10 percent) within one-year of discharge, in particular, 
since range of motion findings of the knee were essentially 
normal -- so the requirements for presumptive service 
connection for arthritis therefore have not been met.  See 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Furthermore, upon consideration of the medical evidence 
pertaining to the etiology of his recent diagnosed right knee 
disorder, the preponderance of this evidence is against the 
finding that this disability is due to military service.  As 
indicated above, the VA physician who examined the veteran in 
December 2000 expressed the conclusion that his recent right 
knee pathology was probably not service-related, and later 
confirmed this finding in his July 2005 addendum to that 
examination.  The July 2005 opinion provides a comprehensive 
statement on the subject of etiology (and its rationale is 
substantially similar to that provided in 2000), as the 
physician indicated that although the veteran likely had 
experienced an in-service knee injury, his current 
degenerative joint disease of the right knee was more likely 
than not age-related, rather than due to injury.  He noted 
his review of the June 2002 MRI study conducted since the 
original December 2000 examination, amongst other relevant 
medical records, in providing this opinion -- this was 
consistent with the Board's request on remanding the claim in 
June 2005, for a more thorough opinion as to etiology which 
included review of the MRI study, since it was the first to 
reveal degenerative changes to the knee which might be 
pertinent to the history of his condition.  As a result, the 
July 2005 physician's opinion reflects an objective review of 
the record.  There is also no other medical opinion 
addressing the issue of medical causation.         

The Board has considered the assertions of the veteran in 
support of his claim for service connection, as well as those 
individuals who have submitted statements on his behalf.  As 
mentioned, the veteran is competent to allege the occurrence 
of a knee injury in service.  However, inasmuch as he and 
those individuals who have provided statements, are each 
laypersons without medical training and expertise, none are 
competent to offer a probative opinion etiologically linking 
a current claimed disability to any aspect of the veteran's 
military service.  See              Espiritu, 2 Vet. App. at 
494.  

For these reasons, the claim for service connection for a 
right knee disability must be denied.  Since the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. 5107(b);                 38 C.F.R. § 3.102.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a right knee disability 
is denied.   



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


